Citation Nr: 0403468	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  03-09 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel





INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claim for 
service connection for tinnitus, and from a February 2003 
rating decision by the RO, which denied the veteran's claim 
for service connection for hearing loss.  The veteran filed a 
timely appeal to these adverse determinations.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's claims file does not contain a current 
diagnosis of tinnitus, or any competent medical evidence 
relating his complaints of ringing in the ears to service.

3.  The veteran's hearing loss is not of service origin.


CONCLUSIONS OF LAW

1.  Tinnitus was neither incurred in nor aggravated by the 
veteran's active duty military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2003). 

2.  Hearing loss was neither incurred in nor aggravated by 
the veteran's active duty military service, nor may 
sensorineural hearing loss be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a), 
3.159, 3.303 (2003). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, Congress passed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)].  The VCAA 
eliminated the former statutory requirement that claims be 
well-grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  The Board notes 
that the VCAA became law in November 2000 and that the 
veteran filed his claims for VA benefits in this case after 
that date, in August 2002 and September 2002.  Thus, the 
provisions of the VCAA are applicable in this case.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his claims, as well 
as notice of the specific legal criteria necessary to 
substantiate this claims.  The Board concludes that 
discussions as contained in the initial rating decisions 
dated in October 2002 and in February 2003, in the statement 
of the case (SOC) issued in March 2003, in the supplemental 
statements of the case (SSOCs) issued in June and July 2003, 
and in correspondence to the veteran have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claims.  

Furthermore, the Board observes that in lengthy letters to 
the veteran dated in September 2002 and in December 2002, the 
RO provided the veteran with detailed information about the 
new rights provided under the VCAA, including the furnishing 
of forms and notice of incomplete applications under 38 
U.S.C.A. § 5102, providing notice to claimants of required 
information and evidence under 38 U.S.C.A. § 5103, and the 
duty to assist claimants under 38 U.S.C.A. § 5103A.  The RO 
described the evidence needed to establish the veteran's 
claims, and specifically identified what evidence was needed 
from the veteran versus what evidence VA would attempt to 
procure.  The Board finds, therefore, that such documents are 
in compliance with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran and his representative further plainly show through 
their statements and submissions of evidence that the veteran 
understands the nature of the evidence needed to substantiate 
his claims.  As the RO has completely developed the record, 
the requirement that the RO explain the respective 
responsibility of VA and the veteran to provide evidence has 
been met.  The Board concludes that VA does not have any 
further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, post-
service private treatment records and statements, VA 
examination reports, including the results of audiometric 
testing and a medical opinion regarding the etiology of the 
veteran's audiological disorders, and several personal 
statements made by the veteran in support of his claims.  The 
RO has obtained all pertinent records regarding the issues on 
appeal and has effectively notified the veteran of the 
evidence required to substantiate his claims.  The Board is 
not aware of any additional relevant evidence which is 
available in connection with this appeal, and concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  In light of 
the foregoing, the Board finds that under the circumstances 
of this case, VA has made reasonable efforts to assist the 
veteran in attempting to substantiate his claims and that 
additional assistance is not required.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  In addition, certain 
chronic diseases, including sensorineural hearing loss, may 
be presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under the provisions of 38 C.F.R. § 3.385 (2003), impaired 
hearing is considered by the VA to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

Evidence relevant to the veteran's claims for service 
connection for tinnitus and hearing loss includes his service 
medical records, which are negative for any evidence of 
recorded complaints or diagnoses of, or treatment for, either 
tinnitus or hearing loss.  At the time of the veteran's 
medical examination at service separation in September 1963, 
full audiometric testing was conducted.  At that time, the 
veteran's pure tone thresholds, in decibels, were found to be 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
-
25
LEFT
30
25
25
-
25

The Board notes that the numerical values indicated above 
were originally expressed in American Standards Association 
(ASA) measurements, and have been converted by the Board to 
current International Standards Organization (ISO) 
measurements.   The Board notes that these values do not show 
hearing loss for VA purposes under 38 C.F.R. § 3.385.  In 
addition, the Board observes that in the examination section 
reserved for a summary of defects and diagnoses, the examiner 
indicated "N/A," indicating that no disabilities were found 
on examination.

The first relevant post-service medical evidence consists of 
a series of hearing test reports conducted by the veteran's 
employer between November 1992 and April 1998.  At the time 
of each of these tests, conducted in November 1992, April 
1995, April 1996, April 1997 and April 1998, the veteran 
checked the box indicating "NO" when asked whether he 
currently had any ear or hearing problem.  He also checked 
the box indicating "NO" on each occasions when asked 
whether he had ringing in his ears.  While the raw data 
results of these hearing tests were provided, an 
interpretation of these numbers was not.  

In January 2003, the veteran underwent VA audiometric 
testing.  At that time, the examiner noted that he had 
reviewed the veteran's entire claims file.  The examiner 
noted that the veteran's hearing was listed as 15/15 on 
whispered voice test at the time of a pre-induction physical 
in September 1961, and that the veteran's hearing was again 
"within normal limits bilaterally" at the time of 
audiometric testing at the time of his discharge examination 
in 1963.  The examiner also noted that he had reviewed the 
series of subsequent occupational evaluations provided by the 
veteran's employer, the first of which was dated in November 
1992.  The examiner stated that these evaluation results 
indicated normal to moderate hearing bilaterally.  The 
results were stated to be the same at the time of the last 
such testing in April 1996.

At the time of the VA examination, the veteran reported 
tinnitus and trouble hearing.  He reported that he had served 
as a forklift operator for a quarter master corps, operating 
diesel and gasoline-powered forklifts without the use of 
hearing protection.  His post-service employment included 
working on a farm for a few years followed by employment as a 
cook at a candy factory.  The veteran reported that there was 
some industrial noise involved at that facility.  He also 
reported having done some limited hunting as a right-handed 
shooter of shotguns.  He reported that his tinnitus was 
bilateral, and had been present for "several years."  
Following complete audiometric testing, the examiner rendered 
a diagnosis of normal to moderately severe sensorineural 
hearing loss bilaterally.  No medical follow-up was 
indicated.  The examiner then offered the following medical 
opinion:

After reviewing the C-file [claims file] 
which indicates hearing was within normal 
limits at the time of discharge from the 
military, reviewing [the veteran's] 
occupational hearing results from the 
1990s and reviewing the degree of hearing 
loss in a pattern which appears to be 
presbycusic in nature it is my opinion 
that it is less than likely that his 
hearing loss and tinnitus are related to 
military noise exposure.

The Board notes that presbycusis is normal age-related 
hearing loss, generally defined as a "lessening of hearing 
acuteness resulting from degenerative changes in the ear that 
occur especially in old age [] and diabetes."  Godfrey v. 
Brown, 8 Vet. App. 113, 120 - 21 (1995).

In June 2003, VA received the report of audiometric testing 
conducted in June 2003 at Surgical Clinic, Inc., a private 
facility.  These results were interpreted to show mild to 
profound sensorineural hearing loss in the right ear and mild 
to severe sensorineural hearing loss in the left ear.

The private June 2003 audiometric testing report was 
submitted with an accompanying cover letter containing a 
medical opinion by David M. Nibel, M.D., a physician in 
private practice.  Dr. Nibel opined as follows:

This letter is in regard to [the 
veteran].  He presented to the office 
today to review an audiology test that he 
had performed due to some rather profound 
hearing loss to both of his ears.  
Although he is uncertain of the exact 
cause of the hearing loss, he does state 
that he was exposed to a lot of loud 
noises in the military including running 
heavy machinery without the use of ear 
protection, as well as firing of rifles 
and machine guns, also without the aid of 
hearing protection. He believes his 
hearing loss began as a result of this.

The audiology report that he brings today 
does show a characteristic 4000 hertz 
spike in both ears consistent with 
hearing loss secondary to exposure to 
loud noises.  Unfortunately, I do not 
have any old audiology reports to compare 
this to (an audiology report taken 
immediately before or after his discharge 
from the Army would be most helpful, 
however, [the veteran] is not even sure 
this test was taken at that time).  
However, due to his exposure to loud 
noises throughout his service in the 
military, I do find it at least as likely 
as not that his hearing loss could be 
related to his military service.

Following a review of this evidence, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claims for service connection for tinnitus and hearing loss.  
Regarding the claim for tinnitus, the Board observes that the 
evidence does not include a diagnosis of this disorder.  
Indeed, the veteran specifically denied experiencing tinnitus 
at the time of 5 hearing examinations from 1992 through 1998.  
While he did complain of tinnitus at the time of the VA 
examination in January 2003, a diagnosis of this disorder was 
not rendered.  Absent a current diagnosis of tinnitus, the 
veteran's claim for service connection for this disorder must 
be denied.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992) ("[i]n order for the veteran to be awarded a rating 
for service-connected [disability], there must be evidence 
both of a service-connected disease or injury and a present 
disability which is attributable to such disease or 
injury."); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim.").

The Board further notes that even if the current presence of 
tinnitus were to be conceded, there is no evidence relating 
such a disorder to the veteran's military service.  The Board 
notes that the veteran himself stated on his original VA Form 
21-526, Veteran's Application for Compensation and/or 
Pension, that his tinnitus began in 1967, some 4 years after 
his discharge from the Army.  Furthermore, the only medical 
opinion on this issue is the opinion of the VA examiner who 
examined the veteran in January 2003, and concluded "it is 
my opinion that it is less than likely that his hearing loss 
and tinnitus are related to military noise exposure."

As to the veteran's claim for service connection for hearing 
loss, the Board observes that there is no evidence of hearing 
loss in service, including at the time of audiometric testing 
at discharge, or for nearly 30 years thereafter.  However, 
there is now evidence that the veteran suffers from bilateral 
hearing loss.  There are two conflicting medical opinions 
regarding the issue of whether this current hearing loss is 
related to the veteran's military service.  In general, the 
Board is responsible for assessing the credibility and weight 
to be given to the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993).  Such assessments extend to medical 
evidence.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993) (the probative value of medical evidence is based on 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion reached; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  
Following a review of these two opinions, the Board finds 
that the January 2003 opinion by the VA examiner finding no 
link between the veteran's current hearing loss and his 
military service is significantly more probative and 
persuasive than the June 2003 opinion by Dr. Nibel which 
favors such a link for several reasons.  

First, and most importantly, the VA examiner rendered his 
opinion following a complete longitudinal review of, and 
recitation of, the results of previous hearing tests 
contained in the veteran's claims file, including the results 
of audiometric testing conducted at the time of the veteran's 
discharge from the military in September 1963, as well as 5 
hearing tests conducted during the 1990s.  By contrast, Dr. 
Nibel did not have the benefit of a review of any the 
veteran's medical records, save for the most recent June 2003 
hearing test.  On the contrary, Dr. Nibel specifically noted 
with regret that "Unfortunately, I do not have any old 
audiology tests to compare this [current test] to," and 
indicated that a review of an audiology test taken around the 
time of the veteran's discharge from the Army would have been 
"most helpful" in determining whether or not the veteran's 
current hearing loss was related to service.  The Board 
observes that the weight it places on a medical 
professional's opinion depends on factors such as whether or 
not, or the extent to which, he or she reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).

Second, the VA examiner's opinion was clear and definitive, 
as this examiner stated that, based on the fact that the 
veteran had normal hearing at the time of service discharge, 
his review of the occupational hearing testing results from 
the 1990s, and the pattern of hearing loss shown over the 
years, "it is less than likely that his hearing loss and 
tinnitus are related to military noise exposure."  By 
contrast, Dr. Nibel's opinion is somewhat equivocal and 
speculative.  Dr. Nibel opined that it was at least as likely 
as not that the veteran's hearing loss "could be" related 
to his military service.  The Board notes that an opinion 
expressed in terms such as "may," also implies "may or may 
not," and is generally too speculative to establish support 
for a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993).  See 
also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(holding that a physician's statement that a service-
connected disorder "may or may not" have prevented medical 
personnel from averting the veteran's death was not 
sufficient); Beausoleil v. Brown, 8 Vet. App. 459 (1996) 
(holding that a general and inconclusive statement about the 
possibility of a link was not sufficient); and Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the veteran's illness might 
have been caused by his wartime radiation exposure).

Third, the VA physician's opinion was supported by citations 
to specific medical evidence as well as by a reference to 
applicable medical principles relating to hearing loss.  He 
detailed the veteran's noise exposure both in service and 
after service, including that experienced at his post-service 
employment and post-service hunting.  He described the 
findings of hearing tests at service entrance and discharge, 
at the time of post-service employment hearing tests during 
the 1990s, as well as the results of his own audiometric 
testing.  He also noted the particular pattern of hearing 
loss exhibited by the veteran over time, stating that this 
pattern appeared consistent with typical age-related hearing 
loss (presbycusis).  Dr. Nibel's opinion, by contrast, 
contained few facts and no explanatory rationale whatsoever, 
but rather stated a bare conclusion based solely on the 
veteran's report of inservice noise exposure and the current 
examination results, recorded some 40 years after the 
veteran's military discharge.  

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for tinnitus and hearing loss.  In 
reaching this decision the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for tinnitus is denied.

Service connection for hearing loss is denied.

	                        
____________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



